DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on December 4, 2020. Claims 1, 10, 11, and 24 have been amended. Claims 3-5, 8, and 14 have been cancelled.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species I-VI , as set forth in the Office action mailed on June 3, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 6, directed to non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
	Claims 1, 2, 6, 7, 9-13, and 15-25 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 1 and 24, the closest prior art Xu et al. (US 2008/0063543 A1) and Tsuruoka et al. (US 2005/0104932 A1) disclose almost all the structural elements.	However, the combination of these references fails to teach elements: “wherein the elector structure has a cross-sectional area decreasing from a base of the ejector nozzle adjacent to the one or more inner reservoirs to the ejector nozzle in both two and three dimensions”. In view of Applicant’s arguments filed on December 14, 2020, Applicant argued that Xu fails to disclose the one or more inlet structures is a channel having a constant width along the length of the channel. Tsuruoka appears to be directed to devices and systems for aligning carbon nanotubes by driving fluid with a heating element. It is a different system for a different purpose than Applicants. The Examiner agrees with the Applicants’ arguments and concedes the skill artisan would not be driven to modify Xu with the teachings of Tsuruoka. Furthermore, The Examiner found no additional reference that would render the device of Xu obvious without impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752